EXHIBIT 12.2 HOST HOTELS& RESORTS, L.P. AND SUBSIDIARIES COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES AND PREFERRED UNIT DISTRIBUTIONS (in millions, except ratio amounts) Income from continuing operations before income taxes $ 23 $ ) Add (deduct): Fixed charges Capitalized interest (5 ) (7 ) (6 ) (6 ) (4 ) Amortization of capitalized interest 7 10 6 7 7 Distributions from equity investments 17 — — 3 — Equity in (earnings) losses related to equity method investees ) ) 17 (2 ) (4 ) Adjusted earnings $ Fixed charges: Interest on indebtedness and amortization of deferred financing costs $ Capitalized interest 5 7 6 6 4 Portion of rents representative of the interest factor 26 26 27 49 46 Total fixed charges and preferred unit distributions $ Ratio of earnings to fixed charges and preferred unit distributions Deficiency of earnings to fixed charges and preferred unit distributions — $ )
